--------------------------------------------------------------------------------

THESE WARRANTS ARE NOT TRANSFERABLE.

THESE WARRANTS AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE WARRANTS HAVE
NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “U.S.
SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. THESE WARRANTS MAY NOT BE
EXERCISED BY OR ON BEHALF OF A U.S. PERSON OR PERSON IN THE UNITED STATES UNLESS
THE SECURITIES ISSUABLE UPON EXERCISE OF THESE WARRANTS HAVE BEEN REGISTERED
UNDER THE U.S. SECURITIES ACT AND THE APPLICABLE SECURITIES LEGISLATION OF ANY
SUCH STATE OR AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS IS AVAILABLE.
“UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE U.S.
SECURITIES ACT.

WARRANTS TO PURCHASE COMMON SHARES

OF

ARGENTEX MINING CORPORATION.
(incorporated under the laws of the State of Delaware)

Number • Number of Warrants represented by this certificate: •

          THIS CERTIFIES THAT, for value received, • (the “Holder”), being the
registered holder of these warrants (the “Warrants”) is entitled, at any time
prior to 5:00 p.m. (Vancouver time) on the Expiry Day (as defined below) to
subscribe for and purchase the number of common shares (the “Warrant Shares”) of
Argentex Mining Corporation (the “Company”) set forth above on the basis of one
Warrant Share at a price of C$0.90 (the “Exercise Price”) for each Warrant
exercised, subject to adjustment as set out herein and only in accordance with
the provisions hereof, by surrendering to the Company at its principal office,
602 – 1112 West Pender Street, Vancouver, British Columbia V6E 2S1, Canada, this
Warrant certificate (the “Warrant Certificate”), with a completed and executed
subscription form attached hereto, and payment in full for the Warrant Shares
being purchased.

          The Company shall treat the Holder as the absolute owner of this
Warrant Certificate for all purposes and the Company shall not be affected by
any notice or knowledge to the contrary. The Holder shall be entitled to the
rights evidenced by this Warrant Certificate free from all equities and rights
of set-off or counterclaim between the Company and the original or any
intermediate holder and all persons may act accordingly and the receipt by the
Holder of the Warrant Shares issuable upon exercise hereof shall be a good
discharge to the Company and the Company shall not be bound to inquire into the
title of any such Holder.

1.

Definitions: In this Warrant Certificate, unless there is something in the
subject matter or context inconsistent therewith, the following expressions
shall have the following meanings namely:

      (a)

“Adjustment Period” means the period commencing on the date hereof and ending at
the Expiry Time;


--------------------------------------------------------------------------------

- 2 -


  (b)

“Business Day” means any day other than a Saturday, Sunday, legal holiday or a
day on which banking institutions are closed in Toronto, Ontario or Vancouver,
British Columbia;

          (c)

“Common Shares” means the common shares of the Company as such shares are
constituted on the date hereof, as the same may be reorganized, reclassified or
otherwise changed pursuant to any of the events set out in Section 11 hereof;

          (d)

“Company” means Argentex Mining Corporation, a company incorporated under the
laws of the State of Delaware and its successors and assigns;

          (e)

“Current Market Price” of a Common Share at any date means the price per share
equal to the weighted average price at which the Common Shares have traded on
the TSXV for the 20 Trading Days prior to the relevant date or, if the Common
Shares are not listed on the TSXV, on any other stock exchange on which such
shares are then listed as may be selected by the directors of the Company or, if
the Common Shares are not listed on any stock exchange, then on the
over-the-counter market with the weighted average price per Common Share being
determined by dividing the aggregate sale price of all Common Shares sold on the
said exchange or market, as the case may be, during the said 20 Trading Days by
the aggregate number of Common Shares so sold or, if the Common Shares are not
listed or quoted on any stock exchange or over-the-counter market, such price as
may be determined by the directors of the Company;

          (f)

“Dividends Paid in the Ordinary Course” means dividends paid in any financial
year of the Company, whether in (i) cash; (ii) shares of the Company; (iii)
warrants or similar rights to purchase any shares of the Company or property or
other assets of the Company provided that the value of such dividends does not
in such financial year exceed the greater of:

          (i)

150% of the aggregate amount of dividends paid by the Company on the Common
Shares in the 12-month period ending immediately prior to the first day of such
financial year; and

          (ii)

100% of the consolidated net earnings from continuing operations of the Company,
before any extraordinary items, for the 12-month period ending immediately prior
to the first day of such financial year (such consolidated net earnings from
continuing operations to be computed in accordance with generally accepted
accounting principles in Canada);

          (g)

“Early Expiry Date” means 30 days following the receipt by the Holder of the
Early Expiry Notice;

          (h)

“Early Expiry Event” means the date on which the Common Shares have traded on
the TSXV or the OTC Bulletin Board for a period of 30 consecutive trading days
with an average closing price greater than C$1.25; and if the average price on
the OTC Bulletin Board is used, the Company shall calculate the price in
Canadian dollars using the “$US/$C noon rate” as published from time to time on
the Bank of Canada website;

          (i)

“Early Expiry Notice” means a written notice from the Company advising the
Holder of the Early Expiry Event, such notice to be sent within five (5)
Business Days following the Early Expiry Event, and provided that the Company
shall not give such


--------------------------------------------------------------------------------

- 3 -

notice to the holder until the Registration Statement has been declared
effective by the SEC;

  (j)

“Exercise Price” means C$0.90 per Warrant Share, subject to adjustment in
accordance with Section 11 hereof;

        (k)

“Expiry Day” means the earlier of (i) November • , 2011; and (ii) the Early
Expiry Date;

        (l)

“Expiry Time” means 5:00 p.m. (Vancouver time), on the Expiry Day;

        (m)

“Holder” shall have the meaning ascribed thereto on the face page hereof;

        (n)

“person” means an individual, corporation, partnership, unincorporated
syndicate, unincorporated organization, trust, trustee, executor, administrator,
or other legal representative, or any group or combination thereof or any other
entity whatsoever;

        (o)

“Registration Statement” means the registration statement of the Company on Form
S-1, or a successor form, and as such Registration Statement may be amended from
time to time under the U.S. Securities Act, to be filed with the SEC in order to
register the Warrant Shares for resale;

        (p)

“SEC” means the United States Securities and Exchange Commission;

        (q)

“Trading Day” with respect to a stock exchange, market or over-the-counter
market means a day on which such stock exchange or over-the-counter market is
open for business;

        (r)

“TSXV” means the TSX Venture Exchange;

        (s)

“United States” means the United States of America, its territories and
possessions, any State of the United States and the District of Columbia;

        (t)

“U.S. Person” means U.S. person as that term is defined in Regulation S under
the U.S. Securities Act;

        (u)

“U.S. Securities Act” means the United States Securities Act of 1933, as
amended;

        (v)

“Warrant” means a warrant exercisable to purchase one Warrant Share at the
Exercise Price until the Expiry Time; and

        (w)

“Warrant Share” means the Common Share issuable upon the exercise of the
Warrant.


2.

Expiry Time: At the Expiry Time, all rights under the Warrants evidenced hereby,
in respect of which the right of subscription and purchase herein provided for
shall not theretofore have been exercised, shall expire and be of no further
force and effect.

      3.

Exercise Procedure:

      (a)

The Holder may exercise the right to subscribe and purchase the number of
Warrant Shares herein provided, by delivering to the Company prior to the Expiry
Time at its principal office this Warrant Certificate, with the subscription
form attached hereto duly


--------------------------------------------------------------------------------

- 4 -


completed and executed by the Holder or its legal representative or attorney,
duly appointed by an instrument in writing in form and manner satisfactory to
the Company, together with a certified cheque or bank draft payable to or to the
order of the Company in an amount equal to the aggregate Exercise Price in
respect of the Warrants so exercised. Any Warrant Certificate so surrendered
shall be deemed to be surrendered only upon delivery thereof to the Company at
its principal office set forth herein (or to such other address as the Company
may notify the Holder).

  (b)

Upon such delivery as aforesaid, the Company shall cause to be issued to the
Holder hereof the Warrant Shares subscribed for not exceeding those which such
Holder is entitled to purchase pursuant to this Warrant Certificate and the
Holder hereof shall become a shareholder of the Company in respect of the
Warrant Shares subscribed for with effect from the date of such delivery and
shall be entitled to delivery of a certificate evidencing the Warrant Shares and
the Company shall cause such certificates to be mailed to the Holder hereof at
the address or addresses specified in such subscription as soon as practicable,
and in any event within five (5) Business Days of such delivery.

        (c)

The certificate or certificates representing Warrant Shares issued before March
• , 2010 upon exercise of the Warrants represented hereby shall be impressed
with a legend substantially in the following form:

       

CANADIAN LEGEND:

> > > > “UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS
> > > > SECURITY MUST NOT TRADE THE SECURITY BEFORE MARCH • , 2010.”

TSXV LEGEND:


> > > > “WITHOUT PRIOR WRITTEN APPROVAL OF THE TSX VENTURE EXCHANGE AND
> > > > COMPLIANCE WITH ALL APPLICABLE SECURITIES LEGISLATION, THE SECURITIES
> > > > REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED,
> > > > HYPOTHECATED OR OTHERWISE TRADED ON OR THROUGH THE FACILITIES OF THE TSX
> > > > VENTURE EXCHANGE OR OTHERWISE IN CANADA OR TO OR FOR THE BENEFIT OF A
> > > > CANADIAN RESIDENT UNTIL MARCH • , 2010.”

  (d)

Unless the Registration Statement has been declared effective and the Holder
executes and delivers to the Company such written undertakings as the Company
and its counsel may reasonably require in order to ensure compliance with the
relevant provisions of the U.S. Securities Act, the certificate or certificates
representing Warrant Shares issued upon exercise of the Warrants represented
hereby shall be impressed with a legend substantially in the following form:

       

U.S. LEGEND:

> > > > “THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE UNITED STATES
> > > > SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY
> > > > STATE AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM, OR IN A
> > > > TRANSACTION NOT SUBJECT TO, REGISTRATION UNDER THE SECURITIES ACT OF
> > > > 1933, AS AMENDED (THE “U.S. SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT
> > > > BE OFFERED OR SOLD

--------------------------------------------------------------------------------

- 5 -


> > > > EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE U.S.
> > > > SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
> > > > TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE U.S.
> > > > SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.
> > > > IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
> > > > CONDUCTED UNLESS IN COMPLIANCE WITH THE U.S. SECURITIES ACT.”

  (e)

(A) These Warrants may not be exercised in the United States or by, or on behalf
of, a U.S. Person and (B) no Warrant Shares issued upon exercise of these
Warrants may be delivered to any address in the United States unless an
exemption is available from the registration requirements of the U.S. Securities
Act and applicable state securities laws and (i) the Holder has delivered to the
Company a completed and duly executed copy of the U.S. Accredited Investor
Status Certificate attached to the subscription form as Schedule “A” or (ii) if
the Holder cannot satisfy clause (i) hereof, the Holder has contacted the
Company, and if requested by the Company, the Holder has delivered to the
Company, in a form acceptable to the Company and its counsel acting reasonably,
an opinion of counsel to the effect that an exemption from the registration
requirements of the U.S. Securities Act for the exercise of the Warrants and the
issuance of the Warrant Shares is available. For clarity, it will be reasonable,
if deemed necessary by the Company, for the Company to obtain an independent
legal opinion from its own counsel, at its own expense, to this effect.


4.

Partial Exercise: The Holder may subscribe for and purchase a number of Warrant
Shares less than the maximum number the Holder is entitled to purchase pursuant
to the full exercise of this Warrant Certificate. In the event of any such
subscription prior to the Expiry Time, the Holder shall be entitled to receive,
without charge, a new Warrant Certificate (with or without legends as may be
appropriate) in respect of the balance of the Warrant Shares which the Holder
was entitled to subscribe for pursuant to this Warrant Certificate and which
were then not purchased.

    5.

No Fractional Shares: Notwithstanding any adjustments provided for in Section 11
hereof or otherwise, the Company shall not be required upon the exercise of any
Warrants to issue fractional Warrant Shares in satisfaction of its obligations
hereunder and, in any such case, the number of Warrant Shares issuable upon the
exercise of any Warrants shall be rounded down to the nearest whole number,
without any payment or consideration therefor.

    6.

Exchange of Warrant Certificates: This Warrant Certificate may be exchanged for
Warrant Certificates representing in the aggregate the same number of Warrants
and entitling the Holder thereof to subscribe for and purchase an equal
aggregate number of Warrant Shares at the same Exercise Price and on the same
terms as this Warrant Certificate (with or without legends as may be
appropriate).

    7.

Transfer of Warrants: These Warrants are not transferable.

    8.

Not a Shareholder: Nothing in this Warrant Certificate or in the holding of a
Warrant evidenced hereby shall be construed as conferring upon the Holder any
right or interest whatsoever as a shareholder of the Company.

    9.

No Obligation to Purchase: Nothing herein contained or done pursuant hereto
shall obligate the Holder to subscribe for or the Company to issue any shares
except those shares in respect of which the Holder shall have exercised its
right to purchase hereunder in the manner provided herein.


--------------------------------------------------------------------------------

- 6 -


10.

Covenants:

      (a)

The Company covenants and agrees that so long as any Warrants evidenced hereby
remain outstanding, it shall reserve and there shall remain unissued out of its
authorized capital a sufficient number of Warrant Shares to satisfy the right of
purchase herein provided for, it will cause the Warrant Shares subscribed for
and purchased in the manner herein provided to be issued and delivered as
directed and such Warrant Shares shall be issued as fully paid and
non-assessable Common Shares and the holders thereof shall not be liable to the
Company or to its creditors in respect thereof.

      (b)

The Company covenants and agrees that until the Expiry Time, while the Warrants
(or remaining portion thereof) shall be outstanding, the Company shall use its
commercially reasonable efforts to preserve and maintain its corporate
existence, to remain listed on the TSXV, remain a reporting issuer not in
default of the requirements of the applicable securities laws in the Canadian
jurisdictions in which the Company is currently a reporting issuer and to ensure
that the Company shall make all requisite filings necessary to remain a
reporting issuer not in default of the requirements of the applicable securities
laws in the Canadian jurisdictions in which the Company is currently a reporting
issuer.

      (c)

The Company shall use its commercially reasonable efforts to ensure the Warrant
Shares are listed and posted for trading on the TSXV or such other stock
exchange or over-the-counter market as the Common Shares may be listed or quoted
(as the case may be) at the time of exercise of the Warrants.

      (d)

If the issuance of the Warrant Shares upon the exercise of the Warrants requires
any filing or registration with (other than the filing of a prospectus or
similar disclosure document) or approval of any securities regulatory authority
or other governmental authority or compliance with any other requirement under
any law before such Warrant Shares may be validly issued (other than the filing
of a prospectus or similar disclosure document), the Company agrees to use its
commercially reasonable efforts to secure such filing, registration, approval or
compliance, as the case may be.

      (e)

The Company will do, execute, acknowledge and deliver or cause to be done,
executed, acknowledged and delivered, all other acts, deeds and assurances in
law as may be reasonably required for the better accomplishing and effecting of
the intentions and provisions of this Warrant Certificate.

      11.

Adjustments:

      (a)

Adjustment: The rights of the holder of this Warrant Certificate, including the
number of Warrant Shares issuable upon the exercise of such Warrants, will be
adjusted from time to time in the events and in the manner provided in, and in
accordance with the provisions of, this Section. The purpose and intent of the
adjustments provided for in this Section is to ensure that the rights and
obligations of the Holder are neither diminished or enhanced as a result of any
of the events set forth in paragraphs (b), (c) or (d) of this Section.
Accordingly, the provisions of this Section shall be interpreted and applied in
accordance with such purpose and intent.

      (b)

The Exercise Price in effect at any date will be subject to adjustment from time
to time as follows:


--------------------------------------------------------------------------------

- 7 -


  (i)

Share Reorganization: If and whenever at any time during the Adjustment Period,
the Company shall (A) subdivide, redivide or change the outstanding Common
Shares into a greater number of Common Shares, (B) consolidate, combine or
reduce the outstanding Common Shares into a lesser number of Common Shares, or
(C) fix a record date for the issue of Common Shares or securities convertible
into or exchangeable for Common Shares to all of the holders of Common Shares by
way of a stock dividend or other distribution other than a Dividend Paid in the
Ordinary Course, then, in each such event, the Exercise Price shall, on the
record date for such event or, if no record date is fixed, the effective date of
such event, be adjusted so that it will equal the rate determined by multiplying
the Exercise Price in effect immediately prior to such date by a fraction, of
which the numerator shall be the total number of Common Shares outstanding on
such date before giving effect to such event, and of which the denominator shall
be the total number of Common Shares outstanding on such date after giving
effect to such event. Such adjustment shall be made successively whenever any
such event shall occur. Any such issue of Common Shares by way of a stock
dividend shall be deemed to have been made on the record date for such stock
dividend for the purpose of calculating the number of outstanding Common Shares
under paragraphs 11(b)(i) and (ii) hereof.

        (ii)

Rights Offering: If and whenever at any time during the Adjustment Period, the
Company shall fix a record date for the issue of rights, options or warrants to
all or substantially all of the holders of Common Shares entitling the holders
thereof, within a period expiring not more than 45 days after the record date
for such issue, to subscribe for or purchase Common Shares (or securities
convertible into or exchangeable for Common Shares) at a price per share (or
having a conversion or exchange price per share) less than 95% of the Current
Market Price on such record date, then the Exercise Price shall be adjusted
immediately after such record date so that it will equal the rate determined by
multiplying the Exercise Price in effect on such record date by a fraction, of
which the numerator shall be the total number of Common Shares outstanding on
such record date plus the number of Common Shares equal to the number arrived at
by dividing the aggregate price of the total number of additional Common Shares
so offered for subscription or purchase (or the aggregate conversion or exchange
price of the convertible or exchangeable securities so offered) by such Current
Market Price, and of which the denominator shall be the total number of Common
Shares outstanding on such record date plus the total number of additional
Common Shares so offered for subscription or purchase (or into or for which the
convertible or exchangeable securities so offered are convertible or
exchangeable). Any Common Shares owned by or held for the account of the Company
or any subsidiary of the Company shall be deemed not to be outstanding for the
purpose of any such computation. Such adjustment shall be made successively
whenever such a record date is fixed, provided that if two or more such record
dates referred to in this paragraph 11(b)(ii) are fixed within a period of 25
Trading Days, such adjustment will be made successively as if each of such
record dates occurred on the earliest of such record dates. To the extent that
any such rights, options or warrants are not exercised prior to the expiration
thereof, the Exercise Price shall then be readjusted to the Exercise Price which
would then be in effect based upon the number of Common Shares (or securities
convertible into or exchangeable for


--------------------------------------------------------------------------------

- 8 -

Common Shares) actually issued upon the exercise of such rights, options or
warrants, as the case may be.

  (iii)

Distribution: If and whenever at any time during the Adjustment Period, the
Company shall fix a record date for the making of a distribution to all or
substantially all of the holders of Common Shares of (A) shares of any class
other than Common Shares whether of the Company or any other corporation, (B)
rights, options or warrants to acquire Common Shares or securities exchangeable
for or convertible into Common Shares or property or other assets of the Company
(other than rights, options or warrants exercisable by the holders thereof
within a period expiring not more than 45 days after the record date for such
issue or distribution to acquire Common Shares or securities exchangeable for or
convertible into Common Shares at a price per share, or at an exchange or
conversion price per share in the case of securities exchangeable for or
convertible into Common Shares, of at least 95% of the Current Market Price of
the Common Shares on such record date), (C) evidences of indebtedness, or (D)
cash, securities or other property or assets then, in each such case and if such
distribution does not constitute a Dividend Paid in the Ordinary Course, or fall
under clauses (i) or (ii) above, the Exercise Price will be adjusted immediately
after such record date so that it will equal the rate determined by multiplying
the Exercise Price in effect on such record date by a fraction, of which the
numerator shall be the total number of Common Shares outstanding on such record
date multiplied by the Current Market Price on the earlier of such record date
and the date on which the Company announces its intention to make such
distribution, less the aggregate fair market value (as determined by the
directors, acting reasonably, at the time such distribution is authorized) of
such shares or rights, options or warrants or evidences of indebtedness or cash,
securities or other property or assets so distributed, and of which the
denominator shall be the total number of Common Shares outstanding on such
record date multiplied by such Current Market Price. Any Common Shares owned by
or held for the account of the Company or any subsidiary of the Company shall be
deemed not to be outstanding for the purpose of any such computation. Such
adjustment shall be made successively whenever such a record date is fixed,
provided that if two or more such record dates referred to in this paragraph
11(b)(iii) are fixed within a period of 25 Trading Days, such adjustment will be
made successively as if each of such record dates occurred on the earliest of
such record dates. To the extent that any such rights, options or warrants so
distributed are not exercised prior to the expiration thereof, the Exercise
Price shall then be readjusted to the Exercise Price which would then be in
effect based upon such rights, options or warrants or evidences of indebtedness
or cash, securities or other property or assets actually distributed or based
upon the number or amount of securities or the property or assets actually
issued or distributed upon the exercise of such rights, options or warrants, as
the case may be.


  (c)

Reclassifications: If and whenever at any time during the Adjustment Period,
there is (A) any reclassification of or amendment to the outstanding Common
Shares, any change of the Common Shares into other shares or any other
reorganization of the Company (other than as described in subsection 11(b)
hereof), (B) any consolidation, amalgamation, arrangement, merger or other form
of business combination of the Company with or into any other corporation
resulting in any reclassification of the


--------------------------------------------------------------------------------

- 9 -


outstanding Common Shares, any change of the Common Shares into other shares or
any other reorganization of the Company, or (C) any sale, lease, exchange or
transfer of the undertaking or assets of the Company as an entirety or
substantially as an entirety to another corporation or entity, then, in each
such event, the Holder of these Warrants which are thereafter exercised shall be
entitled to receive, and shall accept, in lieu of the number of Common Shares to
which such Holder was theretofore entitled upon such exercise, the kind and
number or amount of shares or other securities or property which such Holder
would have been entitled to receive as a result of such event if, on the
effective date thereof, such Holder had been the registered holder of the number
of Common Shares to which such Holder was theretofore entitled upon such
exercise. If necessary as a result of any such event, appropriate adjustments
will be made in the application of the provisions set forth in this subsection
with respect to the rights and interests thereafter of the Holder of this
Warrant Certificate to the end that the provisions set forth in this subsection
will thereafter correspondingly be made applicable, as nearly as may reasonably
be, in relation to any shares or other securities or property thereafter
deliverable upon the exercise of this Warrant. Any such adjustments will be made
by and set forth in an instrument supplemental hereto approved by the directors,
acting reasonably, and shall for all purposes be conclusively deemed to be an
appropriate adjustment.

  (d)

If at any time during the Adjustment Period any adjustment or readjustment in
the Exercise Price shall occur pursuant to the provisions of subsection 11(b) or
11(c) of this Warrant Certificate, then the number of Warrant Shares purchasable
upon the subsequent exercise of the Warrants shall be simultaneously adjusted or
readjusted, as the case may be, by multiplying the number of Warrant Shares
purchasable upon the exercise of the Warrants immediately prior to such
adjustment or readjustment by a fraction which shall be the reciprocal of the
fraction used in the adjustment or readjustment of the Exercise Price.


12.

Rules Regarding Calculation of Adjustment of Exercise Price:

      (a)

The adjustments provided for in Section 11 are cumulative and will, in the case
of adjustments to the Exercise Price, be computed to the nearest whole Warrant
Share and will be made successively whenever an event referred to therein
occurs, subject to the following subsections of this Section 12.

      (b)

No adjustment in the Exercise Price is required to be made unless such
adjustment would result in a change of at least 1% in the prevailing Exercise
Price and no adjustment in the Exercise Price is required unless such adjustment
would result in a change of at least one one-hundredth of a Warrant Share;
provided, however, that any adjustments which, except for the provisions of this
subsection, would otherwise have been required to be made, will be carried
forward and taken into account in any subsequent adjustments.

      (c)

No adjustment in the Exercise Price will be made in respect of any event
described in Section 11, other than the events referred to in clauses 11(1)(c),
if the Holder is entitled to participate in such event on the same terms,
mutatis mutandis, as if the Holder had exercised these Warrants prior to or on
the effective date or record date of such event.

      (d)

No adjustment in the Exercise Price will be made under Section 11 in respect of
the issue from time to time of Common Shares issuable from time to time as
Dividends


--------------------------------------------------------------------------------

- 10 -


Paid in the Ordinary Course to holders of Common Shares who exercise an option
or election to receive substantially equivalent dividends in Common Shares in
lieu of receiving a cash dividend.

  (e)

If at any time a question or dispute arises with respect to adjustments provided
for in Section 11, such question or dispute will be conclusively determined by
the auditor of the Company or, if they are unable or unwilling to act, by such
other firm of independent chartered accountants as may be selected by action of
the directors of the Company and any such determination, subject to regulatory
approval and absent manifest error, will be binding upon the Company and the
Holder. The Company will provide such auditor or chartered accountant with
access to all necessary records of the Company.

        (f)

If the Company sets a record date to take any action described in Section 11
and, thereafter and before the taking of any such action, decides not to
implement it or take such action, then no adjustment in the Exercise Price will
be required by reason of the setting of such record date.

        (g)

If a resolution of the directors of the Company does not fix a record date for
any event which would require any adjustment to these Warrants or the applicable
corporate statute does not fix a record date for such an event, the Company will
be deemed to have fixed as the record date therefor the date on which the event
is effected.

        (h)

As a condition precedent to the taking of any action which would require any
adjustment to the Warrant Shares issuable under these Warrants, including the
Exercise Price, the Company shall take any corporate action which may be
necessary in order that the Company or any successor to the Company or successor
to the undertaking or assets of the Company have unissued and reserved in its
authorized capital and may validly and legally issue as fully paid and
non-assessable all the shares or other securities which the Holder is entitled
to receive on the full exercise thereof in accordance with the provisions
hereof.

        (i)

If the Company has publicly announced any event or has fixed a record date or
effective date which requires an adjustment or readjustment as provided in
Section 11, and the Company is obligated to or elects to provide notice of such
event and the particular to the holders of Common Shares, the Company shall
likewise give notice to the Holder, which notice shall specify the particulars
of such event requiring such adjustment or readjustment and the results thereof,
including the resulting Exercise Price, the record date and the effective date
for such event, and such notice shall be provided and delivered on the same
terms and in the same manner as would be required to be given to the holders of
Common Shares.

        (j)

In any case that an adjustment pursuant to Section 11 shall become effective
immediately after a record date for or an effective date of an event referred to
herein, the Company may defer, until the occurrence and consummation of such
event, issuing to the Holder of these Warrants, if exercised after such record
date or effective date and before the occurrence and consummation of such event,
the additional Warrant Shares or other securities or property issuable upon such
exercise by reason of the adjustment required by such event, provided, however,
that the Company will deliver to the Holder an appropriate instrument evidencing
the Holder’s right to receive such additional Warrant Shares or other securities
or property upon the occurrence and consummation


--------------------------------------------------------------------------------

- 11 -


of such event and the right to receive any dividend or other distribution in
respect of such additional Warrant Shares or other securities or property
declared in favour of the holders of record of Common Shares or of such other
securities or property on or after the Exercise Date or such later date as the
Holder would, but for the provisions of this subsection, have become the holder
of record of such additional Warrant Shares or of such other securities or
property.

13.

Consolidation and Amalgamation:

        (a)

The Company shall not enter into any transaction whereby all or substantially
all of its undertaking, property and assets would become the property of any
other corporation (herein called a “successor corporation”) whether by way of
reorganization, reconstruction, consolidation, amalgamation, merger, transfer,
sale, disposition or otherwise, unless prior to or contemporaneously with the
consummation of such transaction the Company and the successor corporation shall
have executed such instruments and done such things as the Company, acting
reasonably, considers necessary or advisable to establish that upon the
consummation of such transaction:

        (i)

the successor corporation will have assumed all the covenants and obligations of
the Company under this Warrant Certificate, and

        (ii)

the Warrants and the terms set forth in this Warrant Certificate will be a valid
and binding obligation of the successor corporation entitling the Holder, as
against the successor corporation, to all the rights of the Holder under this
Warrant Certificate.

        (b)

Whenever the conditions of subsection 13(a) shall have been duly observed and
performed the successor corporation shall possess, and from time to time may
exercise, each and every right and power of the Company under this Warrant
Certificate in the name of the Company or otherwise and any act or proceeding by
any provision hereof required to be done or performed by any director or officer
of the Company may be done and performed with like force and effect by the like
directors or officers of the successor corporation.

        14.

Limitation on Exercise of Warrants: Notwithstanding anything contained herein to
the contrary, the rights represented by these Warrants shall not be exercisable
by the Holder, in whole or in part, and the Company shall not give effect to any
such exercise, if, after giving effect to such exercise, the Holder, together
with any person or company acting jointly or in concert with the Holder (the
“Joint Actors”) would in the aggregate beneficially own, or exercise control or
direction over, that number of voting securities of the Company which is twenty
percent (20%) or greater of the total issued and outstanding voting securities
of the Company, immediately after giving effect to such exercise. For greater
certainty, the rights represented by these Warrants shall not be exercisable by
the Holder, in whole or in part, and the Company shall not give effect to any
such exercise, if, after giving effect to such exercise, the Holder, together
with its Joint Actors, would be deemed to hold a number of voting securities
sufficient to materially affect the control of the Company. In connection with
the exercise of these Warrants, the Holder shall provide the Company with a duly
completed and executed subscription form attached hereto in which the Holder
represents, warrants and certifies that the exercise of these Warrants shall not
result in the Holder or its Joint Actors holding more than 20% of the issued and
outstanding voting securities or holding a number of


--------------------------------------------------------------------------------

- 12 -


voting securities sufficient to materially affect the control of the Company,
and the Company shall be entitled to rely thereon.

15.

Representation and Warranty: The Company hereby represents and warrants with and
to the Holder that the Company is duly authorized and has all corporate and
lawful power and authority to create and issue these Warrants and the Warrant
Shares issuable upon the exercise hereof and perform its obligations hereunder
and that this Warrant Certificate represents a valid, legal and binding
obligation of the Company enforceable in accordance with its terms.

    16.

If Share Transfer Books Closed: The Company shall not be required to deliver
certificates for Warrant Shares while the share transfer books of the Company
are properly closed, prior to any meeting of shareholders or for the payment of
dividends or for any other purpose and in the event of the surrender of any
Warrant in accordance with the provisions hereof and the making of any
subscription and payment for the Warrant Shares called for thereby during any
such period delivery of certificates for Warrant Shares may be postponed for a
period not exceeding three (3) Business Days after the date of the re-opening of
said share transfer books provided that any such postponement of delivery of
certificates shall be without prejudice to the right of the Holder, if the
Holder has surrendered the same and made payment during such period, to receive
such certificates for the Warrant Shares called for after the share transfer
books shall have been re-opened.

    17.

Lost Certificate: If the Warrant Certificate evidencing the Warrants issued
hereby becomes stolen, lost, mutilated or destroyed the Company shall issue and
countersign a new Warrant Certificate of like denomination, tenor and date as
the Warrant Certificate so stolen, lost mutilated or destroyed provided that the
Holder shall bear the reasonable cost of the issue thereof and in case of loss,
destruction or theft, shall, as a condition precedent to the issue thereof,
furnish to the Company such evidence of ownership and of the loss, destruction
or theft of the Warrant Certificate as shall be satisfactory to the Company, in
its sole discretion acting reasonably, and the Holder may also be required to
furnish an indemnity in form satisfactory to the Company, in its sole discretion
acting reasonably, and shall pay the reasonable charges of the Company in
connection therewith.

    18.

Governing Law: This Warrant Certificate shall be governed by, and construed in
accordance with, the laws of the Province of British Columbia and the laws of
Canada applicable therein but the reference to such laws shall not, by conflict
of laws, rules or otherwise, require the application of the law of any
jurisdiction other than the Province of British Columbia.

    19.

Severability: If any one or more of the provisions or parts thereof contained in
this Warrant Certificate should be or become invalid, illegal or unenforceable
in any respect in any jurisdiction, the remaining provisions or parts thereof
contained herein shall be and shall be conclusively deemed to be, as to such
jurisdiction, severable therefrom.

    20.

Amendments: Subject to the approval of the TSXV, the provisions of these
Warrants may from time to time be amended, modified or waived, if such
amendment, modification or waiver is in writing and consented to in writing by
the Company and the Holder, provided that, in the event that any amendment,
modification or waiver results in terms that are more favourable to the Holder
hereof, the Company shall offer to make such amendment, modification or waiver
applicable to all Holders under the Warrants issued on the date hereof.

    21.

Modification of Provisions for Certain Purposes: Notwithstanding Section 20
hereof, the Company may from time to time modify the provisions of this Warrant
Certificate to the extent


--------------------------------------------------------------------------------

- 13 -


that such modifications do not alter any material terms of this Warrant
Certificate and are not prejudicial to the rights of the Holder hereof,
including for the following purposes:

  (a)

making such provisions not inconsistent herewith as may be necessary or
desirable with respect to matters or questions arising hereunder or for any
other purpose not inconsistent with the terms hereof, including the correction
or rectification of any ambiguities, defective provisions, errors or omissions
herein;

        (b)

making any modification in the form of the Warrants which does not affect the
substance thereof; and

        (c)

to evidence any successions of any corporation and the assumption of any
successor of the covenants of the Company herein and in the Warrants contained
as provided herein.


22.

Headings: The headings of the articles, sections, subsections and clauses of
this Warrant Certificate have been inserted for convenience and reference only
and do not define, limit, alter or enlarge the meaning of any provision of this
Warrant Certificate.


23.

Numbering of Articles, etc.: Unless otherwise stated, a reference herein to a
numbered or lettered article, section, subsection, clause, subclause or schedule
refers to the article, section, subsection, clause, subclause or schedule
bearing that number or letter in this Warrant Certificate.


24.

Gender: Whenever used in this Warrant Certificate, words importing the singular
number only shall include the plural, and vice versa, and words importing the
masculine gender shall include the feminine gender.

      25.

Day not a Business Day: In the event that any day on or before which any action
is required to be taken hereunder is not a Business Day, then such action shall
be required to be taken on or before the requisite time on the next succeeding
day that is a Business Day.

      26.

Binding Effect: This Warrant Certificate and all of its provisions shall enure
to the benefit of the Holder, its successors, assigns and legal personal
representatives and shall be binding upon the Company and its successors.

      27.

Notice: Unless herein otherwise expressly provided, a notice to be given
hereunder will be deemed to be validly given if the notice is sent by facsimile
or prepaid same day courier addressed as follows:

      (a)

If to the Holder at the latest address of the Holder as recorded on the books of
the Company; and

      (b)

If to the Company at:

     

Argentex Mining Corporation
602 – 1112 West Pender Street
Vancouver, British Columbia V6E 2S1
Canada

Attention:              Kenneth Hicks, President
Facsimile No.:        (604) 568-1540

--------------------------------------------------------------------------------

- 14 -


with a copy to:

Clark Wilson LLP
800 – 885 West Georgia Street
Vancouver, British Columbia V6C 3H1
Canada

Attention:             Ethan Minsky
Facsimile No.:       (604) 687-6314

28.

Time of Essence: Time shall be of the essence hereof.


--------------------------------------------------------------------------------

- 15 -


          IN WITNESS WHEREOF the Company has caused this Warrant Certificate to
be signed by its duly authorized officer as of this ______ day of November,
2009.

  ARGENTEX MINING CORPORATION         Per:     Authorized Signing Officer


--------------------------------------------------------------------------------

SUBSCRIPTION FORM

TO: Argentex Mining Corporation   602 – 1112 West Pender Street   Vancouver,
British Columbia V6E 2S1   Canada

The undersigned holder of the within Warrant Certificate hereby irrevocably
subscribes for __________________ Warrant Shares of Argentex Mining Corporation
(the “Company”) pursuant to the within Warrant Certificate and tenders herewith
a certified cheque or bank draft for C$ _____________________(C$0.90 per Warrant
Share) in full payment therefor.

The undersigned holder hereby represents, warrants and certifies as follows:
(Please check the ONE box applicable):

[  ] A

The undersigned holder (i) at the time of exercise of the Warrants is not in the
United States; (ii) is not a “U.S. person” as defined in Regulation S under the
United States Securities Act of 1933, as amended (the “U.S. Securities Act”),
(iii) is not exercising the Warrants on behalf of a “U.S. person”; and (iv) did
not execute or deliver this subscription form in the United States.

      [  ] B.

The undersigned holder has delivered to the Company a completed and duly
executed copy of the U.S. Accredited Investor Status Certificate attached hereto
as Schedule “A”.

      [  ] C.

If the holder cannot check box (A) or box (B), the holder must contact the
Company. If requested by the Company, the undersigned holder will deliver to the
Company, in a form acceptable to the Company and its counsel acting reasonably,
an opinion of counsel to the effect that an exemption from the registration
requirements of the U.S. Securities Act for the exercise of the Warrants and the
issuance of the Warrant Shares is available. For clarity, it will be reasonable,
if deemed necessary by the Company, for the Company to obtain an independent
legal opinion from its own counsel, at its own expense, to this effect.

The undersigned holder hereby further represents, warrants and certifies that
the exercise of these Warrants and the issuance of the Warrant Shares hereunder
will not result in the holder, together with any person or company acting
jointly or in concert with the holder, in the aggregate (i) beneficially owing
or exercising control or direction over 20% or more of the total issued and
outstanding voting securities of the Company, immediately after giving effect to
such exercise, or (ii) being deemed to hold a sufficient number of voting
securities to materially affect the control of the Company.

The undersigned holder hereby directs that the Warrant Shares be issued as
follows:


NAME(S) IN FULL
ADDRESS(ES) NUMBER OF
WARRANT SHARES                  


--------------------------------------------------------------------------------

DATED this ______________ day of _________________________________, 20_____ .

  NAME:                 Signature:           Print name of individual     whose
signature appears     above if different than     the name printed above:  

________ Please check if the certificates representing the Warrant Shares are to
be delivered at the Company’s principal office where this Warrant Certificate is
surrendered, failing which the certificates representing the Warrant Shares will
be mailed to the address in the registration instructions set out above.

If any Warrants represented by this Warrant Certificate are not being exercised,
a new Warrant Certificate representing the unexercised Warrants will be issued
and delivered with the certificate representing the Warrant Shares.

Notes:

Certificates will not be registered or delivered to an address in the United
States unless Box B or Box C above is checked.

If Box C is to be checked, holders are encouraged to consult with the Company in
advance to determine that the legal opinion tendered in connection with exercise
will be reasonably satisfactory in form and substance to the Company and its
counsel.

--------------------------------------------------------------------------------

SCHEDULE “A”

U.S. ACCREDITED INVESTOR STATUS CERTIFICATE

If the undersigned is a U.S. Person or a person in the United States or is
exercising the Warrants on behalf of a U.S. Person or a person in the United
States, the undersigned hereby represents, warrants and certifies to the Company
that, at the time of the exercise of the Warrants, the undersigned or the person
for whom it is acting satisfies one or more of the categories of “Accredited
Investors”, as defined by Regulation D promulgated under the U.S. Securities
Act, indicated below: (Please initial in the space provide those categories, if
any, of an “Accredited Investor” which the undersigned satisfies.)

________

An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Warrant
Shares, with total assets in excess of US$5,000,000.

 

 

________

A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of purchase exceeds US$1,000,000.

 

 

________

A natural person who had an individual income in excess of US$200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
US$300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year.

 

 

________

A “bank” as defined under Section (3)(a)(2) of the U.S. Securities Act or
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the U.S. Securities Act acting in its individual or fiduciary
capacity; a broker dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934 (United States); an insurance corporation as defined in
Section 2(13) of the U.S. Securities Act; an investment corporation registered
under the Investment Corporation Act of 1940 (United States) or a business
development corporation as defined in Section 2(a)(48) of such Act; a Small
Business Investment Corporation licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958 (United States); a plan with total assets in excess of US$5,000,000
established and maintained by a state, a political subdivision thereof, or an
agency or instrumentality of a state or a political subdivision thereof, for the
benefit of its employees; an employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance corporation or
registered investment adviser, or if the employee benefit plan has total assets
in excess of US$5,000,000, or, if a self-directed plan, whose investment
decisions are made solely by persons that are accredited investors. A private
business development corporation as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States).

 

 

________

A trust with total assets in excess of US$5,000,000, not formed for the specific
purpose of acquiring the Warrant Shares, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the U.S.
Securities Act.

 

 

________

An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories.

 

Note that the undersigned claiming to satisfy one of the above categories of
Accredited Investor may be required to supply the Company with a balance sheet,
prior years’ federal income tax returns or other appropriate documentation to
verify and substantiate the undersigned’s status as an Accredited Investor.

--------------------------------------------------------------------------------

If the undersigned is an entity which initialled the last category in reliance
upon the Accredited Investor categories above, state the name, address, total
personal income from all sources for the previous calendar year, and the net
worth (exclusive of home, home furnishings and personal automobiles) for each
equity owner of the said entity:

____________________________________________________________________________________

The undersigned hereby certifies that the information contained in this U.S.
Accredited Investor Status Certificate is complete and accurate and the
undersigned will notify the Company promptly of any change in any such
information. If this U.S. Accredited Investor Status Certificate is being
completed on behalf of a corporation, partnership, trust or estate, the person
executing on behalf of the undersigned represents that it has the authority to
execute and deliver this U.S. Accredited Investor Status Certificate on behalf
of such entity.

IN WITNESS WHEREOF, the undersigned has executed this U.S. Accredited Investor
Status Certificate as of _______________________, 20____.

 

If a Corporation, Partnership or Other Entity:   If an Individual:            
Print of Type Name of Entity   Signature             Signature of Authorized
Signatory   Print or Type Name             Type of Entity   Social Security/Tax
I.D. No. (if applicable)


--------------------------------------------------------------------------------